DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahoo (US Pat # 8,936,031).
In regards to claim 1, Sahoo teaches a  tooth flossing assembly being configured to simultaneously floss an entire row of teeth in a user’s mouth, said assembly comprising:
a mouthpiece (Figure 26 at 100a/100b) being curved along a longitudinal axis wherein said mouthpiece is configured to conform to the curvature of a row of a user’s teeth, said mouthpiece having a plurality of engagement points (Figure 18 at 410) being positioned thereon, said engagement points being spaced apart from each other and being distributed along said mouthpiece at locations corresponding to the locations between each tooth in the row of the user’s teeth;
a plurality of grips (Figure 26 at 105a/105b), each of said grips being coupled to and extending away from said mouthpiece for gripping said mouthpiece; and
a plurality of flossing units (115), each of said flossing units being removably coupled between a respective pair of said engagement points (see Figure 17), each of said flossing units including a string (112) that slides between a respective pair of the user’s teeth when the user pushes up or bites down on said mouthpiece wherein said plurality of flossing units is configured to simultaneously floss the entire row of teeth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US Pat # 10,582,989) in view of Henne (US Pat # 2,180,522).
In regards to claim 1, Wallace teaches a  tooth flossing assembly being configured to simultaneously floss an entire row of teeth in a user’s mouth, said assembly comprising:
a mouthpiece (10) being curved along a longitudinal axis wherein said mouthpiece is configured to conform to the curvature of a row of a user’s teeth, said mouthpiece having a plurality of engagement points (40) being positioned thereon, said engagement points being spaced apart from each other and being distributed along said mouthpiece at locations corresponding to the locations between each tooth in the row of the user’s teeth;
a plurality of grips (Figure 6 at 28/29), each of said grips being coupled to and extending away from said mouthpiece for gripping said mouthpiece; and
a plurality of flossing sections (50) coupled between a respective pair of said engagement points (see Figure 8), including a string that slides between a respective pair of the user’s teeth when the user pushes up or bites down on said mouthpiece wherein said plurality of flossing sections is configured to simultaneously floss the entire row of teeth (Col 1, Lines 53-60).  Wallace does not teach a plurality of removable flossing units being removably coupled between a respective pair of said engagement points (see Figure 17). 
However, Henne teaches a flossing implement to provide removable first and second portions (Figure 10 at 22/23) that carry a floss string (15) therebetween, as an alternative to looping a strand of floss between engagement areas (see for example Figures 15 and 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the floss notches of Wallace, with the engaging posts/removable caps of Henne in order to provide an easier means of attachment for the floss strands.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Henne, as applied to claim 1 above, in further view of Horton et al. (US Pat # 11,013,584).
Regarding claim 2, Wallace/Henne teaches the invention substantially as claimed.  Wallace includes said mouthpiece has a lower wall (Wallace, Figure 2 at 25), a front wall (Wallace at Figure 1 at 24) extending upwardly from said lower wall and a back wall (Wallace at Figure 1 at 26) extending upwardly from said lower wall, said front wall being spaced from said back wall to define a teeth space between said front and back walls, each of said front and back walls extending along a full length of said lower wall (Wallace at Figure 1);
said plurality of engagement points includes a set of front engagement points and a set of back engagement points, each of said front engagement points extending upwardly from said front wall (Wallace at 40), each of said back engagement points extending upwardly from said back wall (Wallace at 40). Wallace does not teach each of the back-engagement points has a first surface being directed toward said front wall and each of said front engagement points having a first surface being directed toward said back wall, each carrying a first well extending therein.
However, Horton et al. teaches providing flossing units (Figure 9 at 38c) that removably engage with opposing engagement posts (Figure 9 at 44c/46c), where facing surfaces of the engagement posts each contain respective wells (Figure 10 at 48c/50c) to engage the removable flossing units. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removable flossing units of Wallace/Henne to contain the engagement well/protrusions of Horton et al. in order to ensure the correct placement of the unit of floss when loaded.
Regarding claim 3, Wallace teaches each of said grips is positioned on said front wall, each of said grips being aligned with an intersection between said front wall and said lower wall (Col 7, Lines 15-25), but does not expressly teach a central grip located between a pair of grips. However, Wallace does teach that there are grips “extending from at least one of the sidewalls” id. (emphasis added). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Wallace to include a central grip, as a matter of user preference for location of desired gripping elements.
Regarding claims 4-5, Wallace teaches the flossing units, but does not teach each of said flossing units comprises a first retainer having a first end and a second end, said first retainer having a curved portion such that said first end is spaced from said second end thereby defining a U-shape, said first retainer sliding downwardly onto a respective one of said front engagement points.
However, Henne teaches flossing units comprising a first (22) and second retainer (23), each having a first and second end and a curved portion such that the first end is spaced from the second end, thereby defining a u shape (see Figure 10) and able to slide downwardly onto the respective engagement post (see Figure 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the flossing engagement notches of Wallace with the removable flossing units engaged to posts, as taught by Henne in order to provide a flosser that is simpler to load for use.

Allowable Subject Matter
Claim 8 is allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art, Sahoo, teaches providing a flossing mouthpiece curved along a longitudinal axis wherein said mouthpiece is configured to conform to the curvature of a row of a user’s teeth, and having a lower wall, a front wall extending upwardly from said lower wall and a back wall extending upwardly from said lower wall, said front wall being spaced from said back wall to define a teeth space between said front and back walls, each of said front and back walls extending along a full length of said lower wall (see for example Figure 6), 
where a plurality of engagement points are positioned thereon, spaced from one another and distributed along the mouthpiece (where by being distributed throughout, results in some of them corresponding in location to a user’s teeth when in use) and extending upward from the lower wall and inward from the back and front walls (see Figure 18) along with a pair of grips (105A/B) positioned on said front wall, each of said grips being aligned with an intersection between said front wall and said lower wall and a plurality of flossing units (Figure 14) that are removably coupled between a respective pair of said engagement points, each of said flossing units including a string that slides between a respective pair of the user’s teeth when the user pushes up or bites down on said mouthpiece wherein said plurality of flossing units is configured to simultaneously floss the entire row of teeth (see for example Figure 6).
Importantly, Sahoo teaches that the flossing unit comprises a u-shaped retainer with a floss string extending therebetween, where the unit itself is fastened to opposing engagement points. 
Sahoo does not teach that the engagement points each have wells that extends inwardly therein; and a central grip being centrally positioned between a pair of end grips; and does not teach each flossing unit to comprise a first and second retainer, each having a first end and a second end and a curved portion such that said first end is spaced from said second end thereby defining a U-shape with floss extending therebetween, and each of said first and second retainers configured for sliding downwardly onto a respective one of said engagement points and matingly engaging with an inwardly extending well located on each engagement point. 
	Although Cimini (US Pat # 5,022,417) and Wallace (US Pat # 10,582,989), Rafaeli (US Pat # 5,190,062), Cook (US Pub # 2003/0140937), Richmond (US Pat # 4,059,101) and DelGrosso (US Pub # 2006/0014121) teach floss to extend to first and second ends of opposing retainer walls, they does not teach that the floss sections are discretely connected by opposing first and second retainers that are removably engaged with engagement points located on the retainer walls.
	Sexton (US Pat # 3,335,718) provides a mouthpiece with opposing front and rear walls that each carry upwardly extending engagement points (13) that correspond to the location of interdental spaces (see for example, Figure 2). However, Sexton specifically teaches using posts to be flexible to be able to engage with the specific shape of the user, and does not teach or suggest adding bulk to the device by adding a flossing unit on top of the engagement points.
	Dolinsky (US Pat # 4,332,559) teaches a u-shaped retainer for floss, where floss is secured on the retainer by removable flossing units (see Figure 3 at 24). However, Dolinsky teaches the floss to extend across the entire retainer, and not across discrete portions extending between a front and back wall that span a tooth receiving area. Importantly, although Dolinsky teaches discrete floss units, the units are not shown to secure to upwardly extending posts, but rather, are twisted and secured around grooves in a wall of the retainer. 
Therefore, although individual removable floss units such as those taught by Henne are shown to removably secure to respective engagement points, there is no teaching or suggestion in the prior art to modify the floss receiving retainers of the like of Cimini to have the retainers carry engagement points that removably receive an end of a flossing unit as taught by Henne in order to secure floss to the device. Similarly, although Dolinsky teaches flossing units to attach to a retainer, there is no teaching or suggestion to modify Dolinsky to have the flossing units attach to a pair of respective engagement points which are located on a respective front and back wall of a retainer, instead of across an entire length of a retainer. 
Further, although Sexton does teach engagement points carried on inner and outer walls of a retainer, there is no teaching or suggestion to modify the engagement points to removably receive floss, let alone a flossing unit as taught by Henne. 
None of the prior art teach or suggest providing a retainer having a curved front and back wall that extends the length of the retainer, where each of the front and back wall carry respective engagement points with wells that extend upwardly, where individual flossing units comprising first and second u shaped retainers that are removably secured to respective opposing engagement points on each of the front and back wall, by locking a protrusion of a respective retainer within a well of a respective attachment point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772      

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772